In an action to recover a down payment tendered pursuant to a contract for the sale of real estate, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered December 11, 1992, which is in favor of the plaintiff and against them in the principal sum of $7,275.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the plaintiff established his entitlement to judgment as a matter of law (see, CPLR 3212; Berholtz v Georgiou, 184 AD2d 677). The plaintiff demonstrated by competent evidence that he signed a contract conditioned upon his obtaining a mortgage and, through no willful default, his application was denied. The defendants’ unsubstantiated allegations that the plaintiff attempted to sabotage the granting of a mortgage commitment were insufficient to defeat the motion for summary judgment (see, Ihmels v Kahn, 126 AD2d 701). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.